Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 01/08/2021.
Claims 1-20 are currently pending.
Claims 1-6, 10-14 and 19-20 are rejected.
Claims 7-9, 15-18 are objected to as being dependent upon rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-13, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Osamu Shiraki (US 20190280982 A1).
For Claim 1, Shiraki discloses a packet control method applied to a node device comprising a first queue and a second queue (Shiraki teaches, in FIG. 7, a switching device comprising QUEUE 721, QUEUE 722 … QUEUE 723), the packet control method comprising: 
obtaining, by the node device, a first packet (Shiraki teaches, in ¶ 0010, lines 1-2, that the flow identification unit 103 receives the input of the packet information and the transmission port ID together with the packet from the relay processing unit 102); 
determining, by the node device, that a data flow to which the first packet belongs is marked as an isolated flow (Shiraki teaches, in ¶ 0093, lines 1-2, that the flow identification unit 103 detects a flow corresponding to the flow to which the packet belongs (step S102)); 
controlling, by the node device, the first packet to enter the first queue and wait to be scheduled when at least one of the first queue or the second queue meets a first preset condition (Shiraki teaches, in ¶ 0113, lines 1-5, when it is determined that the transfer amount corresponding to the acquired flow ID is equal to or greater than the threshold value (“Yes” in step S306), the flow determination processing unit 104 sets a long queue as a candidate queue of the packet); and controlling, by the node device, the first packet to enter the second queue and wait to be scheduled when at least one of the first queue or the second queue meets a second preset condition (Shiraki teaches, in ¶ 0114, lines 1-5, that when it is determined that the transfer amount corresponding to the acquired flow ID is less than the threshold value (“No” in step S306), the flow determination processing unit 104 sets a short queue as a candidate queue of the packet). Shiraki teaches, in ¶ 0128, lines 1-2, that the queue switching processing unit 15 enqueues the packet information, the flow ID, and the packet in the queue 720 corresponding to the Q ID.
For Claim 2, Shiraki discloses a packet control method, wherein at least one of the first queue or the second queue meets the first preset condition when at least one of a first packet count of to-be-scheduled packets currently in the first queue is less than or equal to a first threshold (Shiraki teaches, in ¶ 0076, lines 11-13, that the queue information management table 163 includes a queue counter that indicates the number of packets of the flow stored in the current queue of the flow having each flow ID for each flow ID. Shiraki teaches, in ¶ 0080, lines 1-3, that when the value of the queue counter is not 0 and there are packets remaining in the current queue, the queue switching processing unit 105 maintains the output queue of the flow as the current queue which is not set as the candidate queue); the first packet count is less than the first threshold; a second packet count of to-be-scheduled packets currently in the second queue is less than or equal to a second threshold; the packet count is less than the second threshold; a total packet count of to-be-scheduled packets currently in the second queue and the first queue is less than or equal to a third threshold; or the total packet count is less than the third threshold.
For Claim 3, Shiraki discloses a packet control method, wherein at least one of the first threshold, the second threshold, or the third threshold is less than a queue switching threshold of the first queue, and wherein a subsequent packet of the first queue enters the second queue when the first packet count exceeds the queue switching threshold of the first queue (Shiraki teaches, in ¶ 0180, lines 1-2, that the queue switching processing unit 105 confirms congestion information of each long queue in the queue information management table 163 … when it is determined that congestion has occurred, the queue switching processing unit 105 holds the candidate queue as a short queue).
For Claim 10, Shiraki discloses a packet control method, further comprising: determining, by the node device, that the data flow is marked as a non-isolated flow; and controlling, by the node when there is no entry matching the header information and there is no empty space in the entry, the flow identification unit 103 sets a “Notfound” message indicating that there is no entry as entry information. In this case, the flow identification unit 103 may use the information indicating that the flow ID does not exist as the flow ID. Shiraki teaches, in ¶ 0074, lines 1-2, that when the entry is “Notfound,” the flow determination processing unit 104 sets the default queue as the candidate queue of the packet).
For Claims 11-13, please refer to the rejection of Claims 1-3, above.
For Claim 19, please refer to the rejection of Claim 10, above.
For Claim 20, please refer to the rejection of Claim 1, above.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Osamu Shiraki (US 20190280982 A1) in view of Leonid Rozenboim (US 20210058187 A1).
For Claims 4, 14, Shiraki discloses all of the claimed subject matter with the exception of determining, by the node device, that the data flow is marked as the isolated flow when the data flow identification information of the data flow exists in the flow table.
However, Rozenboim, in analogous art, teaches determining, by the node device, that the data flow is marked as the isolated flow when the data flow identification information of the data flow exists in the flow table (Rozenboim teaches, in ¶ 0043, lines 4-7, that for each incoming packet, a search engine in the POWS (e.g., 330 in FIG. 3) determines its flow ID and searches the flow ID field 411 for an entry that matches this flow ID).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Shiraki with the flow ID matching taught by Rozenboim. The motivation is to effect dynamic load balancing to reduce link congestions and increase network throughput [Rozenboim: ¶ 0010, lines 17-20]). 
For Claim 5, Shiraki discloses a packet control method, wherein the flow table further comprises a packet count of the data flow, and wherein after controlling the first packet to enter the second queue, the packet control method further comprises: increasing, by the node device, the packet count in the flow table (Shiraki teaches, in ¶ 0083, lines 12-15, that the queue increments the queue counter corresponding to the designated flow ID in the queue information management table 163 by one); and 
decreasing, by the node device, the packet count after a packet of the data flow is dequeued from the second queue (Shiraki teaches, in ¶ 0089, lines 8-11, that the transmission queue set 170 decrements the queue counter corresponding to the designated flow ID in the queue information management table 163 by one).
For Claim 6, Shiraki discloses a packet control method, further comprising clearing, by the node device, the data flow identification information from the flow table when the packet count of the data flow is decreased to 0 in the flow table (Shiraki teaches, in ¶ 0103, lines 1-3, that when it is determined that the queue counter is 0 (“Yes” in step S205), the flow identification unit 103 deletes the selected entry (step S206)).

Allowable Subject Matter
Claims 7-9, 15-18 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiao et al (US 20160191406 A1) pertains to a  method and device for implementing QoS in an OpenFlow network, whereby when a flow table for a packet entering an OpenFlow .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419